DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 07/25/2022. 
Applicant’s amendment is sufficient to overcome the objections and rejections presented in the previous office action.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in combination, fails to teach, a device for coding high frequency (HF) transponders comprising: 
a conveyor device which is arranged and configured to guide HF transponders past a plurality of processing stations in a continuous movement; 
a first processing station which is arranged and configured to identify HF transponders guided past the first processing station; and 
a second processing station having at least a first HF antenna, wherein
the first HF antenna has a transmission range which is arranged and configured to simultaneously detect a plurality of the HF transponders guided past the second processing station by the conveyor device, 
the second processing station is configured to address the HF transponders previously identified by the first processing station with the first HF antenna and then, if the addressing of a particular previously identified HF transponder was successful, to select the addressed HF transponder detected by the transmission range of the first HF antenna for the transmission of coding data, and to transmit coding data to the selected HF transponder, wherein the transmitted coding data are determined in dependence on an identification of the selected HF transponder by the first processing station, 
wherein the second processing station is further adapted, in the case of unsuccessful addressing of a first previously identified HF transponder, immediately to continue with the addressing of a further identified HF transponder following the first identified HF transponder and, if the addressing of the further identified HF transponder was successful, to code that HF transponder, and to address the first identified HF transponder again when coding of the further identified HF transponder is complete.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bowman et al. (US 9,697,387) discloses sequential encoding for RFID tags.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403. The examiner can normally be reached Monday, Tuesday, and Thursday between 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL A TAYLOR/Examiner, Art Unit 2887                                                                                                                                                                                                        

/THIEN M LE/Primary Examiner, Art Unit 2887